UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 18, 2012(September 18, 2012) Dice Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33584 20-3179218 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1040 Avenue of the Americas, 16th Floor New York, NY 10018 (Address of principal executive offices, including zip code) (212) 725-6550 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On September 18, 2012, Dice Holdings, Inc. (the “Company”) issued a press release announcing the acquisition by the Company of the online media business of Geeknet, Inc., including the acquisition of the Slashdot and SourceForge websites. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. The following exhibits are attached to this Current Report on Form 8-K: Exhibit No. Description Press Release issued September 18, 2012 by Dice Holdings, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DICE HOLDINGS, INC. a Delaware corporation By: /s/Michael P. Durney Michael P. Durney Senior Vice President, Finance and Chief Financial Officer Date:September 18, 2012 EXHIBIT INDEX Exhibit Number Description Press Release issued September 18, 2012 by Dice Holdings, Inc.
